AMENDED AND RESTATED NOTE

         
US$101,000,000.00
      March 28, 2013
SECTION 1.
  General.  

 
     


(a) MacDonald, Dettwiler and Associates Ltd., a Canadian corporation (the
“Company”), for value received, hereby promises to pay, to Loral Space &
Communications Inc., a Delaware corporation or registered assigns (the “Payee”),
the aggregate principal amount of US$101,000,000 in accordance with the terms
and conditions herein. This Note amends and restates in its entirety the Note,
dated November 2, 2012 (the “Original Note”).

(b) The Company shall make annual payments to Payee of principal in the amount
of $67,333,334 on March 31, 2014 and US$33,666,666 on March 31, 2015. All
remaining principal, interest and other Obligations of the Company hereunder
shall be paid to Payee on March 31, 2015 (the “Maturity Date”).

(c) The Company further agrees to pay interest on the unpaid principal amount
hereof from time to time from the date of the Original Note (November 2, 2012)
at a rate per annum equal to one percent (1.00%) (provided that $33,666,667
unpaid principal amount of this Note shall bear interest, commencing April 1,
2013, at a rate per annum equal to 1.50%) (each, an “Applicable Rate”), payable
on the last Business Day of each calendar quarter of a given year, commencing on
the first such date after the date of the Original Note (being November 2,
2012), and ending on the date the unpaid principal amount hereof is paid in
full. Each date on which interest or principal on this Note (this “Note”) is
payable is herein referred to as a “Payment Date.” Interest shall be calculated
on the basis of the actual number of days elapsed over a year of 365 days. From
and after the date of any Event of Default, the Applicable Rate shall be the
Applicable Rate plus 2.00% (the “Default Rate).

(d) If any day that would otherwise be a Payment Date is not a Business Day,
such Payment Date shall instead be the next succeeding Business Day. All
payments shall be made in United States dollars.

SECTION 2. Payments.

(a) All payments of principal and interest on this Note shall be made on the
relevant Payment Date by wire transfer of immediately available funds to an
account designated in writing by the Payee or in such other manner or at such
other place as may be mutually agreed by the Company and the Payee. All payments
shall be absolute and unconditional and without deduction or setoff of any kind,
including any deduction for Taxes. In the event any withholding is required
under applicable law for any reason, the Company shall pay an amount which,
after giving effect to any such withholding, shall be equal to the amount which
would otherwise be payable to the Payee hereunder. The interest rate borne by
this Note shall not exceed the amount otherwise permitted under applicable law.
Any interest payment that would otherwise exceed such amount shall be applied to
the unpaid principal amount of this Note.

SECTION 3. Prepayments. The Company may not at any time prepay this Note, in
whole or in part.

SECTION 4. Covenants. The Company covenants and agrees with the Payee that,
until the Obligations have been repaid in full, the Company will:

(a) not sell, assign, transfer, convey or lease the Transferred Land (as defined
in the Purchase Agreement) to any Person other than (i) the Company or (ii) a
Person that is a direct or indirect wholly owned subsidiary of the Company who
has provided to the Payee an unconditional guarantee of payment of the
Obligations in a form acceptable to the Payee;

(b) do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence;

(c) comply with all applicable laws, rules and regulations except where the
failure to do so is not reasonably likely to adversely affect its ability to pay
the Obligations in a timely manner; and

(d) within 3 Business Days of the occurrence any Default or Event of Default,
notify the Payee of any such Event of Default or Default, specifying the nature
and extent thereof and the corrective action (if any) proposed to be taken with
respect thereto.

SECTION 5. Representations and Warranties

The Company represents and warrants to the Payee that (a) the Company is validly
existing and in good standing under its jurisdiction of formation, (b) the
Company has the corporate power and authority to execute and deliver and perform
its obligations under this Note, (c) the Company has duly authorized, executed
and delivered this Note, and (d) the Note constitutes the legal, valid and
binding obligations of the Company, enforceable against it in accordance with
its terms subject to equitable remedies and creditors rights generally.

SECTION 6. Events of Default.

(a) An “Event of Default” shall occur if:

(i) default shall be made in the payment of (A) the principal of this Note, when
and as the same shall become due and payable, whether at the due date thereof or
by acceleration thereof, or (B) interest on this Note when the same becomes due
and payable and continuance of such default for three Business Days;

(ii) if the issuer of the Letter of Guarantee ceases at any time for any reason
to have an Approved Rating and is not replaced with a Replacement Letter of
Credit or Letter of Guarantee within 30 days or the Letter of Credit shall cease
to be in full force and effect for any reason;

(iii) any representation or warranty contained in this Note shall prove to be
false or misleading in any material respect;

(iv) the Company fails to comply with its obligations under Section 4(c) or 4(d)
hereof and such failure continues for a period of 30 days or fails to comply
with its obligations under Section 4(a) or Section 4(b) hereof;

(v) (A) the Company or any Guarantor shall commence any case, proceeding or
other action (x) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors (“Bankruptcy Laws”), seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (y) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the Company
or Guarantor shall make a general assignment for the benefit of its creditors;
or (B) there shall be commenced against the Company or Guarantor any case,
proceeding or other action of a nature referred to in clause (A) above that
(x) results in the entry of an order for relief or any such adjudication or
appointment or (y) remains undismissed, undischarged or unbonded for a period of
30 days; or

(vi) any indebtedness of the Company or any Guarantor having a principal amount
in excess of US$25,000,000 shall not be paid at maturity or the maturity thereof
shall have been accelerated.

(b) If an Event of Default (other than an Event of Default specified in clause
(a)(v) above) occurs, then the Payee may, by written notice to the Company,
declare this Note or any portion hereof to be forthwith due and payable, both as
to principal and interest, whereupon this Note shall become forthwith due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Company. If any Event of Default
specified in clause (a)(vi) above occurs, the principal of and accrued interest
on this Note shall automatically forthwith become due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Company.

(c) If any Event of Default occurs and is continuing, the Payee may pursue any
available remedy to collect the payment of principal of or interest on this Note
or to enforce the performance of any provision of this Note. If an Event of
Default occurs and is continuing, the Payee may proceed to protect and enforce
its rights by an action at law, suit in equity or other appropriate proceeding.
No course of dealing and no delay on the part of the Payee in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Note upon the holder hereof shall be exclusive of any other right, power or
remedy referred to herein or now or hereafter available at law, in equity, by
statute or otherwise. The Company shall pay, on demand, all expenses (including
legal fees and expenses) incurred by the Payee in connection with any
enforcement of this Note.

(d) The Payee may draw from time to time under the Letter of Guarantee in order
to collect funds owed to it under or in respect of this Note that have not been
paid in full when due.

SECTION 7. Defined Terms. Capitalized terms not otherwise defined herein have
the following meanings:

“Approved Ratings” means that the rating of the long term noncredit enhanced
debt of the issuer of the Letter of Credit by both (i) Moody’s is at least baa3
(or any successor rating) and (ii) S&P is at least BBB- (or any successor
rating).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are not generally open for business in New York City, New
York.

“Closing Date” means November 2, 2012.

“Default” means any event which, upon the giving of notice or lapse of time, or
both, shall constitute an Event of Default.

“Guarantor” means any guarantor of the Obligations from time to time.

“Letter of Guarantee” means (i) the irrevocable letter of guarantee
(No. 1000556), dated the Closing Date, in favor of the Payee issued by Royal
Bank of Canada and (ii) any Replacement Letter of Guarantee, in each case as it
may be amended from time to time.

“Loss” and “Losses” means, collectively, any loss, liability, damages, amount
paid in settlement, claim, obligation, cost or expense (including reasonable
legal fees and expenses), but excluding any special, punitive, incidental,
multiple or consequential damages.

“MDA” means MacDonald, Detttwiler and Associates Ltd., a Canadian corporation.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

“Obligations” means all obligations (including principal and interest) on, under
or in relation to the Note.

“Person” means any individual, limited liability company, corporation, general
partnership, limited partnership, limited liability partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, government
or any agency or political subdivision thereof or any other entity.

“Purchase Agreement” means the Purchase Agreement dated as of June 26, 2012,
among Loral Space & Communications Inc., Space Systems/Loral, Inc., the Company,
MDA Communications Holdings, Inc., as amended from time to time.

“Replacement Letter of Guarantee” or “Replacement Letter of Credit” means an
irrevocable letter of credit or letter of guarantee, substantially in the form
of the Letter of Guarantee issued to the Payee on the Closing Date, from a
commercial bank reasonably acceptable to the Payee and having an Approved Rating
at the time of issuance of the replacement letter of credit having an expiration
date no earlier than July 13, 2015.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc. and any successor
thereto.

“Taxes” (or “Tax” as the context may require) means any taxes, charges, fees,
levies, penalties or other assessments imposed by any Taxing Authority,
including, income, premium, excise, property, sales, use, value added, goods and
services, transfer, franchise, payroll, withholding, social security or other
taxes, including any interest, penalties or additions to tax attributable
thereto.

“Taxing Authority” means any Governmental Agency with the authority to impose
Tax.

SECTION 8. Set-Off.

Neither Company, on the one hand, nor Payee, on the other hand, shall have any
right to set-off any Losses against any payments to be made by such party or
parties pursuant to this Note except as expressly provided in Section 10.9 of
the Purchase Agreement.

SECTION 9. Governing Law; Waiver of Jury Trial; Submission to Jurisdiction and
other Waivers.

THIS NOTE SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE RULES AND PRINCIPLES
THEREOF.

The Company hereby irrevocably and unconditionally (a) submits in any legal
action or proceeding relating to this Note to the exclusive jurisdiction of the
federal courts in the Southern District of New York (or if such court lacks
subject matter jurisdiction, in the courts of the State of New York in the
county of New York); (b) consents that any such action or proceeding may be
brought in such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same; (c) agrees that service of process in any such action
or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Company at its address set forth in Section 10 or at such other address of
which the Payee shall have been notified pursuant thereto; (d) agrees that
nothing herein shall affect the right of any party hereto to effect service of
process in any other manner permitted by law; and (e) waives, to the maximum
extent not prohibited by law, any right it may have to claim or recover in any
legal action or proceeding referred to in this Section any special, incidental,
punitive, multiple or consequential damages.

THE COMPANY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS NOTE AND FOR ANY COUNTERCLAIM
THEREIN.

SECTION 10. Notices.

All notices, requests, claims, demands and other communications under this Note
shall be in writing and shall be delivered personally, by facsimile (which is
confirmed as provided below) or by overnight courier (providing proof of
delivery). Notice given by personal delivery or overnight courier shall be
effective upon actual receipt. Notice given by facsimile shall be confirmed by
appropriate answer back and shall be effective upon actual receipt if received
during the recipient’s normal business hours, or at the beginning of the
recipient’s next business day if not received during the recipient’s normal
business hours. All notices by facsimile shall be confirmed promptly after
transmission in writing by personal delivery or overnight courier.

If to the Company:

13800 Commerce Parkway
Richmond BC
V6V 2J3
Telecopier No.: (604) 231-2759
Email: twp@mdacorporation.com

If to the Payee:

Loral Space & Communications Inc.
600 Third Avenue
New York, New York 10016
Attn.: Avi Katz
Facsimile No.: (212) 338-5320
Email: akatz@hq.loral.com

With a concurrent copy to:

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York10019
Attn: Maurice M. Lefkort
Telecopier No.: (212) 728-8111
Email: mlefkort@willkie.com

The Company or the Payee may from time to time change its address for
communications under this Section 8 by giving notice of such changed address to
the other in the manner set forth above.

SECTION 11. Assignment and Transferability. This Note is freely transferable by
the Payee without restriction and may be assigned or transferred by the Payee.
The obligations of the Company under this Note may not be assigned by the
Company without the prior written consent of the Payee. Any Payee may transfer
this Note to another Person by notice to the Company who shall maintain a
register of the owners of this Note. Upon evidence of transfer of the Note, the
Company shall issue a replacement Note to the transferee. In connection with any
transfer by the Payee, the Company shall, at its expense, cooperate to the
extent necessary or desirable to transfer rights under the Letter of Guarantee
if requested to do so by the Payee.IN WITNESS WHEREOF, the Company has duly
executed and delivered this Note as of the date first written above.

MACDONALD, DETTWILER AND ASSOCIATES LTD.

By: /s/ Daniel E. Friedmann
Name: Daniel E. Friedmann
Title: President and C.E.O.


ACCEPTED:

LORAL SPACE & COMMUNICATIONS INC.

By: /s/ Avi Katz
Name: Avi Katz
Title: President, General Counsel and Secretary


